Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                  August 06, 2015

The Court of Appeals hereby passes the following order:

A15A2186. KENNETH CLARK v. THE CORPORATION OF WILCOX
    COUNTY et al.

      Kenneth Clark appealed directly to this Court from an order of the superior
court denying the filing of his civil complaint. Because Clark is incarcerated, his
appeal is controlled by the Prison Litigation Reform Act of 1996, OCGA § 42-12-1
et seq. Under OCGA § 42-12-8, an appeal of a civil action filed by a prisoner “shall
be as provided in Code Section 5-6-35.” And under OCGA § 5-6-35, the party
wishing to appeal must file an application for discretionary appeal to the appropriate
appellate court. Because a prisoner has no right of direct appeal in civil cases, we
lack jurisdiction to consider this direct appeal from the superior court’s order. See
Jones v. Townsend, 267 Ga. 489, 490 (480 SE2d 24) (1997). This appeal is therefore
DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            08/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.